       Case 1:17-cv-08627-SHS-SN Document 570 Filed 06/16/20 Page 1 of 1
                                    Pearl Cohen Zedek Latzer Baratz LLP
                                    Veronica Mullally Muñoz, Senior Partner | VMunoz@PearlCohen.com | (646) 878-0881



                                                                                                       June 16, 2020
VIA ECF

Hon. Sidney H. Stein, U.S.D.J.
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
Courtroom 23A
New York, NY 10007-1312

       Re: Broker Genius, Inc. v. Seat Scouts et al (Case No. 1:17-cv-08627-SHS-SN)

Dear Judge Stein,

        We represent Plaintiff Broker Genius, Inc. (“Broker Genius”) in the above-referenced
action and write briefly to apologize if it seems we were delinquent in informing the Court about
the bankruptcy filing referenced in Mr. Heisenberg’s letter of earlier today. D.I. 568 and 569.
The filing was made at the end of the day yesterday by counsel for Broker Genius in Nebraska –
less than 24 hours ago. We meant no disrespect to the Court and did not seek any purposeful delay
in reporting the filing to the Court.


                                                      Respectfully,

                                                      /s/ Veronica Muñoz

                                                      Veronica Mullally Muñoz
                                                      Pearl Cohen Zedek Latzer Baratz LLP


cc:   Counsel of record (via ECF)




         New York | 1500 Broadway, New York, New York 10036 USA | Phone: 646-878-0800 | Fax: 646-878-0801
             Boston | 50 Congress Street Boston, MA 02109 USA | Phone: 617-228-5720 | Fax: 617-228-5721
        Los Angeles | 929 Colorado Avenue, Santa Monica, CA 90401, USA| Phone: 424-330-8390 | Fax: 424-330-8391
